DETAILED ACTION
Response to Amendment
The amendment filed on 5 February 2021 has been entered. Claims 1, 9, 13, and 15 have been amended and are hereby entered. Claims 2, 5, 11, and 17 have been cancelled.  Applicant’s amendments to the Specification and Drawings have overcome the objections previously set forth in the Non-Final Action mailed on 12 November 2020.
Claims 1, 3-4, 6-10, 12-16, and 18-19 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 9, and 15 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities: 
With respect to Claim 1:
“an upright member” in lines 4 and 6 should read --an upright member assembly--; and
“ground and a cross-member where the cross-member” in lines 4-5 should read --ground and a cross-member, wherein the cross-member--.
“though” in line 9 should read --through--.
With respect to Claim 9:
“at least one upright member” in line 2 should read --at least one upright member assembly--;
“a plurality of the at least one foam panels” in line 6 should read --the plurality of foam panels--;
“upright member” in line 8 should read --upright member assembly--; and
“and a foam panel where the foam panel used” in line 8-9 should read --one of plurality of foam panels, wherein the foam panel, wherein the foam panel--.
With respect to Claim 15:
“though” in lines 2 and 7 should read --through--;
“upright member” in line 3, 9, and 10 should read --upright member assembly--;
“a plurality of the at least one foam panels” in lines 6-7 should read --the plurality of foam panels--;
“side of each panel where the at least one” in line 8 should read --side of each panel such that the at least one--;
“foam panels where the foam panel” in lines 9-10 should read --foam panels, wherein the foam panel--; and
“surface the extends” in line 10 should read --surface that extends--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 depends on Claim 2. However, Claim 2 has been cancelled. It is therefore unclear which claim it should depend from. It is suggested that Claim 3 depends from Claim 1 and, for the purpose of this action, the Examiner has examined Claim 3 as depending from Claim 1. Claim 4 is rejected for depending on the rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rotondo (US 4,887, 691) in view of Grieb (US 4,899,498).
	With respect to Claim 1, Rotondo (Figs. 1-4) discloses a highway sound barrier system comprising:
a plurality of panels (14);
at least one rotatable joint (Fig. 2) formed between an upright member assembly (10) fastened to the ground and a cross-member (58) provided by each of the plurality of panels (14), wherein the cross-member (58) uses radiused surfaces (12, 22) that extend into the upright member assembly (10) to form a rotatable joint (Fig. 2) that is capable of moving angularly in a range from 0 to +/- 10 degrees; and 
wherein the plurality of panels (14) are joined to form a wall whose shape is horizontally adjustable through the use of the rotatable joints at the side of each panels (14).
Rotondo fails to disclose that the panels are foam panels having an interior core and covered in a mechanically applied exterior material.
However, Grieb (Figs. 1-7) teaches a foam highway sound barrier system (10) comprising a plurality of foam panels (20) each having an interior core (22) and covered in a mechanically applied exterior material (26).
It is to be noted that the limitation, “mechanically applied”, is considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the highway sound barrier system of Rotondo such that the panels are foam panels each having an interior core and covered in an exterior material; Grieb teaching it is known choice of material in the art of sound barrier systems. One of ordinary skill in the art would have been motivated to use foam panels for the purpose of utilizing its lightweight property and its ability to resist frost and moisture as well as being termite free. See Col. 1, lines 61-64 and Col. 2, lines 49-63.
Claim 3, Rotondo in view of Grieb discloses the limitations set forth in Claim 1 but fails to disclose that the upright member assembly includes a hole through its core to accept a structural pole.  
	However, Grieb (Figs. 1-7) further teaches an upright member assembly (16) including a hole (not shown) through its core to accept a structure pole (64, a threaded post), wherein the upright member assembly (16) is provided with internal threads at the lower end for matingly engaging the structure pole (64). See Fig. 5 and Col. 4, lines 15-18.
	Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the upright assembly of Rotondo for the upright assembly of Grieb having a hole through its core as a simple substitution of one well known upright assembly for another to yield the predictable result of erecting and securing the upright member assembly within the ground to join the plurality of foam panels.
With respect to Claim 4, Rotondo in view of Grieb discloses the limitations set forth in Claim 3 and Grieb (Figs. 1-7) further teaches that the upright member assembly (16) includes a T-shaped bracket (14, 15, 18) for securing at least one of the plurality of foam panels (20).
	With respect to Claim 6, Rotondo in view of Grieb discloses the limitations set forth in Claim 1 and Grieb (Figs. 1-7) further teaches that the interior core (22) of the foam panel (20) is comprised of expanded polystyrene foam with a predetermined density. See Fig. 4 and Col. 2, lines 49-63.
With respect to Claim 7, Rotondo in view of Grieb discloses the limitations set forth in Claim 1 and Grieb (Figs. 1-7) further teaches that the interior core (22) of the foam panel (20) is comprised of extruded polystyrene foam. See Fig. 4 and Col. 2, lines 49-63.
With respect to Claim 9, Rotondo discloses a foam highway sound barrier system comprising:
at least one upright member assembly (10);
a plurality of panels (14) each attached to the at least one upright member assembly (10); and
wherein the plurality of panels (14) are joined to form a wall whose shape is adjustable through the use of at least one rotatable joint (Fig. 2) at the side of each panel (14) such that the at least one rotatable joint (Fig. 2) is formed between the upright member assembly (10) and one of the plurality of panels (14), wherein the panel (14) uses a radiused surface (12, 22) that 
Rotondo fails to disclose that the at least one upright member includes a T-shaped support bracket for securing within the ground and that the plurality of panels are foam panels each having an interior core and covered in an exterior material.
However, Grieb (Figs. 1-7) teaches a foam highway sound barrier system (10) comprising an upright member assembly (16) includes a T-shaped bracket (14, 15, 18) for securing within the ground.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the upright assembly of Rotondo for the upright assembly of Grieb having the T-shaped support bracket as a simple substitution of one well know upright assembly for another to yield to predictable result of erecting and securing the upright member assembly within the ground to join the plurality of panels.
 Grieb (Figs. 1-7) further teaches a plurality of foam panels (20) each attached to the at least one upright member assembly (16) and each having an interior core (22) and covered in an exterior material (26).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the highway sound barrier system of Rotondo such that panels are foam panels each having an interior core and covered in an exterior material; Grieb teaching it is known choice of material in the art of sound barrier systems. One of ordinary skill in the art would have been motivated to use foam panels for the purpose of utilizing its lightweight property and the ability to resist frost and moisture as well as being termite free. See Col. 1, lines 61-64 and Col. 2, lines 49-63.
With respect to Claim 10, Rotondo in view of Grieb discloses the limitations set forth in Claim 9 and Grieb (Figs. 1-7) further discloses that the upright member assembly (16) includes a hole through its core to accept a structure pole (64, a threaded post), wherein the upright member assembly (16) is provided with internal threads at the lower end for matingly engaging the structure pole (64). See Fig. 5 and Col. 4, lines 15-18.
With respect to Claim 12, Rotondo in view of Grieb discloses the limitations set forth in Claim 9 and Grieb (Figs. 1-7) further teaches that the interior core (22) of the foam panel (20) is 
With respect to Claim 13, Rotondo in view of Grieb discloses the limitations set forth in Claim 9 and Grieb (Figs. 1-7) further teaches that the interior core (22) of the foam panel (20) is comprised of extruded polystyrene foam with a predetermined density. See Fig. 4 and Col. 2, lines 49-63.
With respect to Claim 15, Rotondo (Figs. 1-4) discloses a foam highway sound barrier system comprising:
at least one upright member assembly (10);
a plurality of panels (14) each attached to the at least one upright member assembly (10); and
wherein the plurality of panels (14) are joined to form a wall whose shape is adjustable through the use of at least one rotatable joint (Fig. 2) capable of moving in a range from 0 to +/- 10 degrees at the side of each panel (14) such that the at least one rotatable joint (Fig. 2) formed between an upright member assembly (10) fastened to the ground and one of the plurality of panels (14), wherein the panel (14) uses a radiused surface (12, 22) that extends into the upright member assembly (10).  
Rotondo fails to disclose that the at least one upright member assembly includes a hole longitudinally through its core for securing the at least one upright member to a pole fastened within the ground and that the plurality of panels are foam panels each having an interior core and covered in an exterior material. 
However, Grieb (Figs. 1-7) teaches a foam highway sound barrier system (10) comprising an upright member assembly (16) including a hole through its core to accept a structure pole (64, a threaded post), wherein the upright member assembly (16) is provided with internal threads at the lower end for matingly engaging the structure pole (64). See Fig. 5 and Col. 4, lines 15-18.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the upright assembly of Rotondo for the upright assembly of Grieb having a hole through its core as a simple substitution of one well known upright assembly for another to yield the predictable result erecting and securing the upright member assembly within the ground to join the plurality of panels.

Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the highway sound barrier system of Rotondo such that panels are foam panels each having an interior core and covered in an exterior material; Grieb teaching it is known choice of material in the art of sound barrier systems. One of ordinary skill in the art would have been motivated to use foam panels for the purpose of utilizing its lightweight property and the ability to resist frost and moisture as well as being termite free. See Col. 1, lines 61-64 and Col. 2, lines 49-63.
With respect to Claim 16, Rotondo in view Grieb discloses the limitations set forth in Claim 15 and Grieb (Figs. 1-7) further teaches that the upright member assembly (16) includes a T-shaped bracket (14, 15, 18) for securing at least one of the plurality of foam panels (20).
With respect to Claim 18, Rotondo in view of Grieb discloses the limitations set forth in Claim 15 and Grieb (Figs. 1-7) further teaches that the interior core (22) of the foam panel (20) is comprised of expanded polystyrene foam with a predetermined density. See Fig. 4 and Col. 2, lines 49-63.
With respect to Claim 19, Rotondo in view of Grieb discloses the limitations set forth in Claim 15 and Grieb (Figs. 1-7) further teaches that the interior core (22) of the foam panel (20) is comprised of extruded polystyrene foam with a predetermined density. See Fig. 4 and Col. 2, lines 49-63.

Claims 8 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Rotondo (US 4,887, 691) in view of Grieb (US 4,899,498) as applied to Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, and 18-19 above, and further in view of Waite et al. (US 2009/0057531 A1).
With respect to Claims 8 and 14, Rotondo in view of Grieb discloses the limitations set forth in Claims 1 and 9 and Grieb (Figs. 1-7) further teaches that the exterior material of the foam panel is a cementitious coating (26) by means of a fiberglass fabric or mat or a polypropylene reinforcement mesh. See Fig. 4 and Col. 2, lines 64 to Col. 3, line 12.
Rotondo in view of Grieb fails to disclose that the exterior material of the foam panel is comprised of a polyurea type compound.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ALEXUS CAMERO/Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678